Exhibit 21.01 LIST OF SUBSIDIARIES OF II-VI INCORPORATED Subsidiary Jurisdiction of Incorporation Allied Rising Investment Limited Hong Kong Beijing Lasertech Co., Ltd. China Fuzhou Photop Technologies, Inc. China Fuzhou Photop Optics Co., Ltd. China HIGHYAG Lasertechnologie, Inc. Pennsylvania HIGHYAG Lasertechnologie GmbH Germany II-VI Benelux N.V. Belgium II-VI Delaware, Inc. Delaware II-VI Deutschland GmbH Germany II-VI Deutschland Holdings GmbH Germany II-VI Holdings B.V. Netherlands II-VI Infrared Laser (Suzhou) Co., Ltd. China II-VI Italia s.r.l. Italy II-VI Japan Incorporated Japan II-VI Korea Limited Republic of Korea (South) II-VI Laser Enterprise GmbH Switzerland II-VI Laser Enterprise Inc. (f/k/a Delaware Holdings, Inc.) Delaware II-VI Laser Enterprise Ltd. England II-VI Laser Enterprises Philippines, Inc. Philippines II-VI Optical Systems, Inc. (f/k/a LightWorks Optical Systems, Inc.) California II-VI Optics (Suzhou) Co., Ltd. China II-VI Performance Metals, Inc (f/k/a Pacific Rare Specialty Metals and Chemicals, Inc.) Philippines II-VI Photonics (US), Inc. Delaware II-VI Photonics Limited Hong Kong II-VI Photonics Pty Limited (f/k/a Photop AOFR Pty Limited) Australia II-VI Photonics, Inc. (f/k/a Photop Koncent, Inc.) China II-VI Photop Technologies Holding Pte. Ltd. Singapore II-VI Singapore Pte., Ltd. Singapore II-VI Suisse S.a.r.l. Switzerland II-VI Technologies (Beijing) Co., Ltd. China II-VI U.K. Limited England II-VI Vietnam Co. Ltd. Vietnam II-VI Wide Band Gap, Inc. Pennsylvania M Cubed Technologies, Inc. Delaware Marlow Industries Europe GmbH Germany Marlow Industries, Inc. Texas Max Levy Autograph, Inc. Pennsylvania Optimal Coatech (Guangzhou) Co., Ltd. China II-VI Photonics (Shenzhen) Inc. China Photop Suwtech, Inc. China Photop Technologies, Inc. Cayman Islands Photop Technologies, Inc. California Richly World Investment Limited Hong Kong Two-Six (Thailand) Co., Ltd. Thailand
